internal_revenue_service department of the treasury washington oc person to contact telephone number reter reply to page dom-fi p plr- jul l - egg index no legend company a company b state x year year year this replies to a ruling_request dated date your authorized representative filed on company b’s behalf the ruling requested concerns the treatment under sec_856 of the internal_revenue_code of payments company b may receive under a tax_allocation_agreement agreement company b has entered into with company a facts company b was incorporated in state x in year and was engaged in the provision of in health care services company a was formerly a wholly owned subsidiary of company b year in a restructuring transaction company a and company b were separated into two publicly owned companies company b was allocated substantially_all of the real_estate_assets and company a substantially_all of the operating_assets previously owned by the respective companies plr company b intends to elect to be treated as a real_estate_investment_trust reit under sec_856 of the code commencing on the first day of year company b intends to operate as a self-administered self-managed reit company a and company b entered into the agreement as part of the restructuring the agreement generally seeks to hold each company liable for and entitle each company to the taxes or refunds or credits that are attributable to the assets that a company held prior to the restructuring but which are held by the other company subsequent to the restructuring specifically the agreement obligates each company to pay to the other the amount of any_tax a company pays arising from an item attributable to an asset that the other held before the restructuring the agreement also requires a company to pay over to the other any refund of tax the company receives arising from an item attributable to an asset the other held prior to the restructuring a payment owed under the agreement must be paid within m calendar days after the filing of the tax_return if the return is made for a period commencing before and ending after the restructuring or n business days after the receipt or crediting of a refund or the receipt of notice of a final_determination that a tax is owed law and analysis sec_856 of the code provides that at least percent of a reit’s gross_income must be derived from one or more of the passive sources enumerated therein sec_856 provides that at least percent of a reit’s gross_income must be derived from sources with a real_estate nexus section big_number c of the income_tax regulations generally provides that for purposes of sec_856 and c the term gross_income has the same meaning as that term has under sec_61 and the regulations thereunder sec_61 generally defines gross_income to be income from whatever source derived except as otherwise provided in subtitle a of the code the service has previously ruled that an expense reimbursement need not be included in a recipient’s gross_income if the reimbursement is not a payment for services rendered in the course of the recipient’s trade_or_business but rather is payment of an advance in the nature ofa loan see revrul_84_138 1984_2_cb_122 and a payment in reimbursement of the proceeds from a tax_refund need not be included in gross_income by the recipient if the recipient did not derive a prior tax_benefit from the item giving rise to the refund see revrul_85_30 1985_1_cb_20 assuming that the payments from company a to company b under the agreement are in fact reimbursements for taxes company b paid but for which company a is liable we conclude that these payments do not constitute gross_income to company b for purposes of sec_856 and c we further conclude that a refund of tax received by company a but which company a pays to company b under the agreement does not constitute gross_income to company b for purposes of sec_856 and c unless company b had derived a prior tax_benefit from the item giving rise to the reimbursement this ruling is directed only to the taxpayer who requested it no opinion is expressed as to the federal_income_tax consequences of this transaction under any other provision of the code f oo plr in particular no opinion is expressed whether company b otherwise qualifies as a reit under sec_856 of the code nor is any opinion expressed on the character or propriety of the payments made under the agreement sec_61 k of the code provides that this tuling may not be used or cited as precedent in accordance with the power_of_attorney on file we are sending a copy of this letter to your authorized representative sincerely yours assistant chief_counsel financial institutions products by alice m bennett chief branch enclosure copy for sec_6110 purposes wc
